UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                        :
LEYLA SUAREZ-HERNANDEZ,
                                        :
                          Plaintiff,    :                        No. 19-CV-4514 (OTW)
                                        :
              -against-                 :                                ORDER
                                        :
NANCY A. BERRYHILL, ACTING COMMISSIONER
                                        :
OF SOCIAL SECURITY,                     :
                                        :
                          Defendant.    :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of the parties’ joint stipulation to extend the briefing schedule for

the parties’ Joint Stipulation. (ECF 20). That request is GRANTED. No further extensions.

    1) By February 14, 2020, Defendant’s counsel shall provide to Plaintiff’s counsel the
       Commissioner’s portions of the Joint Stipulation and shall deliver an electronic and
       printed copy of the Commissioner’s portions of the Joint Stipulation to Plaintiff’s
       counsel.

    2) By February 28, 2020, Plaintiff’s counsel shall incorporate into the Joint Stipulation any
       reply that Plaintiff may wish to make to the Commissioner’s contentions, and shall
       deliver a completed copy of the Joint Stipulation signed by Plaintiff to Defendant’s
       counsel for review, signature, and electronic filing. Plaintiff shall not use the reply to
       raise new issues that the Commissioner has not had an opportunity to address.

    3) By March 4, 2020, Defendant’s counsel shall sign and electronically file the Joint
       Stipulation.


         SO ORDERED.



                                                                            s/ Ona T. Wang
Dated: January 22, 2020                                                                Ona T. Wang
        New York, New York                                                    United States Magistrate Judge
